Exhibit EXECUTION COPY CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. as Issuer, CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. and CME MEDIA ENTERPRISES B.V. as Subsidiary Guarantors, THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH as Trustee, THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH as Principal Paying Agent and Transfer Agent, THE LAW DEBENTURE TRUST CORPORATION p.l.c. as Security Trustee, and THE BANK OF NEW YORK MELLON (LUXEMBOURG) S.A. As Registrar, Luxembourg Transfer Agent and Luxembourg Paying Agent INDENTURE Dated as of September 17, 2009 Senior Notes due 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 SECTION 1.1 Definitions 1 SECTION 1.2 Rules of Construction 27 ARTICLE II THE NOTES 27 SECTION 2.1 Form and Dating 27 SECTION 2.2 Execution and Authentication 28 SECTION 2.3 Registrar and Paying Agent 29 SECTION 2.4 Paying Agent to Hold Assets 31 SECTION 2.5 List of Holders of Notes 31 SECTION 2.6 Book-Entry Provisions for Global Notes. 31 SECTION 2.7 Registration of Transfer and Exchange. 32 SECTION 2.8 Replacement Notes 36 SECTION 2.9 Outstanding Notes 37 SECTION 2.10 Treasury Notes 37 SECTION 2.11 Temporary Notes 37 SECTION 2.12 Cancellation 38 SECTION 2.13 Defaulted Interest 38 SECTION 2.14 ISIN and Common Codes 38 SECTION 2.15 Deposit of Moneys 38 SECTION 2.16 Certain Matters Relating to Global Notes 39 ARTICLE III REDEMPTION 39 SECTION 3.1 Optional Redemption 39 SECTION 3.2 Notices to Trustee 39 SECTION 3.3 Selection of Notes to Be Redeemed 39 SECTION 3.4 Notice of Redemption 40 SECTION 3.5 Effect of Notice of Redemption 41 SECTION 3.6 Deposit of Redemption Price 41 SECTION 3.7 Notes Redeemed in Part 42 ARTICLE IV COVENANTS 42 SECTION 4.1 Payment of Notes. 42 SECTION 4.2 Maintenance of Office or Agency 42 SECTION 4.3 Limitation on Indebtedness 43 SECTION 4.4 Limitation on Restricted Payments. 46 SECTION 4.5 Corporate Existence 49 SECTION 4.6 Limitation on Liens 50 SECTION 4.7 Waiver of Stay, Extension or Usury Laws 50 SECTION 4.8 Limitation on Restrictions on Distributions from Restricted Subsidiaries 50 SECTION 4.9 Limitation on Sales of Assets and Subsidiary Stock 52 SECTION 4.10 Limitation on Affiliate Transactions 54 SECTION 4.11 Listing. 56 SECTION 4.12 Reports. 56 SECTION 4.13 Limitation on Lines of Business 57 SECTION 4.14 Change of Control and Rating Decline 57 SECTION 4.15 Additional Amounts 58 SECTION 4.16 Payment of Non-Income Taxes and Similar Charges 59 SECTION 4.17 Compliance Certificate; Notice of Default 59 i Page SECTION 4.18 Merger, Amalgamation and Consolidation 59 SECTION 4.19 Payments for Consent. 61 SECTION 4.20 Limitations on Sale of Capital Stock of Restricted Subsidiaries 61 SECTION 4.21 Limitation on Guarantees of the Issuer and Subsidiary Guarantor Indebtedness 61 SECTION 4.22 Impairment of Security Interest 62 ARTICLE V SUCCESSOR CORPORATION 62 ARTICLE VI DEFAULT AND REMEDIES 62 SECTION 6.1 Events of Default 62 SECTION 6.2 Acceleration 64 SECTION 6.3 Other Remedies 64 SECTION 6.4 The Trustee May Enforce Claims Without Possession of Securities 64 SECTION 6.5 Rights and Remedies Cumulative 65 SECTION 6.6 Delay or Omission Not Waiver 65 SECTION 6.7 Waiver of Past Defaults 65 SECTION 6.8 Control by Majority 65 SECTION 6.9 Limitation on Suits 65 SECTION 6.10 Rights of holders of the Notes to Receive Payment 66 SECTION 6.11 Collection Suit by Trustee 66 SECTION 6.12 Trustee May File Proofs of Claim 66 SECTION 6.13 Priorities 67 SECTION 6.14 Restoration of Rights and Remedies 67 SECTION 6.15 Undertaking for Costs 67 SECTION 6.16 Notices of Default 68 ARTICLE VII TRUSTEE 68 SECTION 7.1 Duties of Trustee. 68 SECTION 7.2 Rights of Trustee 69 SECTION 7.3 Individual Rights of Trustee 70 SECTION 7.4 Trustee’s Disclaimer 70 SECTION 7.5 Notice of Default 71 SECTION 7.6 Compensation and Indemnity 71 SECTION 7.7 Replacement of Trustee 72 SECTION 7.8 Successor Trustee by Merger, etc. 73 ARTICLE VIII SATISFACTION AND DISCHARGE OF INDENTURE 74 SECTION 8.1 Option to Effect Legal Defeasance or Covenant Defeasance 74 SECTION 8.2 Legal Defeasance and Discharge 74 SECTION 8.3 Covenant Defeasance 74 SECTION 8.4 Conditions to Legal or Covenant Defeasance 75 SECTION 8.5 Satisfaction and Discharge of Indenture 76 SECTION 8.6 Survival of Certain Obligations 76 SECTION 8.7 Acknowledgment of Discharge by Trustee 77 SECTION 8.8 Application of Trust Moneys 77 SECTION 8.9 Repayment to the Issuer; Unclaimed Money 77 SECTION 8.10 Reinstatement 78 ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS 78 SECTION 9.1 Without Consent of holders of the Notes 78 ii Page SECTION 9.2 With Consent of Holders of Notes 79 SECTION 9.3 Revocation and Effect of Consents 80 SECTION 9.4 Notation on or Exchange of Notes 81 SECTION 9.5 Trustee to Sign Amendments, etc. 81 ARTICLE X GUARANTEES 81 SECTION 10.1 Subsidiary Guarantee. 81 SECTION 10.2 Limitation on Liability 81 SECTION 10.3 No Subrogation 81 SECTION 10.4 Release 82 ARTICLE XI SECURITY AND SECURITY TRUSTEE 82 SECTION 11.1 Collateral and Security Documents 82 SECTION 11.2 Responsibilities of Security Trustee. 84 SECTION 11.3 Security Trustee’s Individual Capacity 85 SECTION 11.4 Trustee May Perform 85 SECTION 11.5 Fees, etc. 85 SECTION 11.6 Indemnification: Disclaimers, etc. 85 SECTION 11.7 Illegality; No inconsistency 86 SECTION 11.8 Rights of Trustee, the Security Trustee and the Paying Agent 86 SECTION 11.9 Parallel Debt. 86 ARTICLE XII MISCELLANEOUS 88 SECTION 12.1 Notices 88 SECTION 12.2 Certificate and Opinion as to Conditions Precedent 91 SECTION 12.3 Statements Required in Certificate or Opinion 91 SECTION 12.4 Rules by Trustee, Security Trustee, Paying Agent (Including Principal Paying Agent), Registrar 92 SECTION 12.5 Legal Holidays 92 SECTION 12.6 Governing Law 92 SECTION 12.7 Submission to Jurisdiction; Appointment of Agent for Service 92 SECTION 12.8 No Adverse Interpretation of Other Agreements 93 SECTION 12.9 No Personal Liability of Directors, Officers, Employees, Incorporators or Stockholders 93 SECTION 12.10 Currency Indemnity 93 SECTION 12.11 Currency Calculation 94 SECTION 12.12 Information 94 SECTION 12.13 Successors 94 SECTION 12.14 Counterpart Originals 94 SECTION 12.15 Severability 94 SECTION 12.16 Table of Contents, Headings, etc. 94 iii EXHIBITS Exhibit A - Form of Global Note Exhibit B - Form of Definitive Note Exhibit C - Form of Transfer Certificate for Transfer from U.S. Global Note to International Global Note Exhibit D - Form of Transfer Certificate for Transfer from International Global Note to U.S. Global Note Exhibit E - Form of Supplemental Indenture NOTE:This Table of Contents shall not, for any purpose, be deemed to be part of this Indenture. iv INDENTURE, dated as of September 17, 2009 among (i) CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws of Bermuda (the “Issuer”), (ii) CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a company organized and existing under the laws of the Netherlands Antilles (“CME NV”), (iii) CME MEDIA ENTERPRISES B.V., a company organized and existing under the laws of the Netherlands (“CME BV” and, together with CME NV, the “Subsidiary Guarantors”), (iv) The Bank of New York Mellon, acting through its London Branch, as Trustee, (v) The Bank of New York Mellon, acting through its London Branch, as Transfer Agent and Principal Paying Agent, (vi) The Law Debenture Trust Corporation p.l.c., as Security Trustee, and (vii) The Bank of New York Mellon (Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and Luxembourg Paying Agent. The Issuer has duly authorized the creation and issuance of its €200,000,000 Senior Notes due 2016 (such notes, together with any Additional Notes (as defined herein), being referred to as the “Notes”); and, to provide therefor, the Issuer and the Subsidiary Guarantors have duly authorized the execution and delivery of this Indenture.Except as otherwise provided herein, €200,000,000 in aggregate principal amount of Notes shall be initially issued on the date hereof. Each party hereto agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the holders of the Notes: ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1Definitions.For purposes of this Indenture, unless otherwise specifically indicated herein, the term “consolidated” with respect to any Person refers to such Person consolidated with its Restricted Subsidiaries, and excludes from such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such Person.In addition, for purposes of the following definitions and this Indenture generally, all ratios and computations based on GAAP shall be made in accordance with GAAP and shall be based upon the consolidated financial statements of the Issuer and its Subsidiaries prepared in conformity with GAAP.As used in this
